Title: From James Madison to James Monroe, 17 October 1813
From: Madison, James
To: Monroe, James


Dear SirMontpelier Ocr. 17. 1813
I return the communications from you rcd. by yesterday’s mail. If Mr. Daschkoffs application can not be parried, it will be better to comply with it than to appear rigid at the present moment. It is strange however that his object should be of such importance as to overballance the expence of a special flag to Warren. Why not make his communication thro’ some of the Commanders on the Coast? Perhaps some opportunity may exist thro’ Mitchell. It wd. be much better to preclude if it can be done, a personal intercourse with Warren by individuals going from among us whose principles & dispositions may not be thoroughly known & approved. If the B. Commander chuses to spare articles destined to a public Minister, not forbidden by our own laws, I know of nothing to hinder it. But all special exemptions have a disagreeable tendency; and I think it would be more dignified in a pub: Minister, to share the inconveniences common to the Country in which he resides. Something seems necessary in behalf of the unfortunate prisoners at Havanna. If there be no circumstances in the case not known or recollected by me, Mr. Gray might be desired to pay the fees prerequisite to their liberation, and to draw for his reimbursement. The letters &c from France will be subjects for us on my return, which will take place very soon. I will apprize you of my setting out, in time to stop communications which wd. not find me here. Best respects & regards.
J. Madison
